LYRIS, INC., REPORTS FIRST QUARTER 2012 RESULTS (EMERYVILLE, CA), November 4, 2011—Lyris, Inc., (OTCBB: LYRI.OB), the global digital marketing expert, today reported results for the first quarter of fiscal 2012. For the quarter ended September 30, 2011, Lyris reported revenues of $9.7 million, compared to revenues of $10.1 million in the first quarter a year ago and $9.6 million in the prior quarter. On a GAAP basis, Lyris reported a net loss of $1.1 million, or $0.01 per share, in the first quarter of 2012. This compares with a net loss of $3.2 million, or $0.03 per share, in the first quarter a year ago. The results for the first quarter of fiscal 2011 included severance and reorganization expenses of $1.1 million related to the departure of the company’s former chief executive officer and a reduction in headcount implemented during the period. On a non-GAAP basis, Lyris reported a net loss of $548,000, or $0.00 per share, in the first quarter of 2012, compared to a non-GAAP net loss of $2.1 million, or $0.02 per share, in the same period a year ago. The components excluded from non-GAAP net income in the first quarter of 2012 included amortization of intangible assets of $377,000, stock-based compensation expense of $176,000 and other income of $5,000. In the first quarter of 2011, non-GAAP net income excluded amortization of intangibles of $851,000, stock-based compensation expense of $297,000 and other income of $19,000. The company said adjusted EBITDA in the first quarter of 2012 was $166,000 compared with negative EBITDA of $746,000 in the first quarter of 2011. Adjusted EBITDA is earnings before net interest expense, taxes, depreciation and amortization expense, non-cash stock-based compensation expense and other income or loss. A reconciliation between GAAP and non-GAAP net income and between GAAP net income and adjusted EBITDA can be found in this news release and at www.lyris.com. “While revenues from our flagship product Lyris HQ increased 11 percent year-over-year, they could not offset the decline in legacy subscription revenues. At the same time, we are realizing progress with our initiatives to improve gross margins and achieve operating efficiencies within the company,” said Wolfgang Maasberg, chief executive officer and interim chief financial officer of Lyris. “In addition, we continue to lay the groundwork for longer-term growth. We have introduced a number of enhancements to Lyris HQ, including the recent addition of new social media features, and implemented new customer service programs to increase our engagement with and value to our customers.” “We have also expanded our presence in international markets, particularly in Asia Pacific—where we now have majority ownership of Cogent Online, our partners in Australia—and have an expanded relationship with our partner in India, iCubes. In Latin America, we have recently introduced Lyris HQ in Spanish and Portuguese and are rolling out a French language version to further our efforts in Europe,” Maasberg said. Conference Call Information The company will hold a conference call at 8 a.m., Pacific Daylight Time (11 a.m., Eastern Daylight Time), today. The teleconference can be accessed by calling (719) 457-2713, passcode 4411144, or via the company’s website at http://www.lyris.com. Please dial in or access the webcast 10-15 minutes prior to the beginning of the call. A replay of the conference call will be available through November 11, at (858) 384-5517, passcode 4411144, and via the company’s website at http://www.lyris.com. Non-GAAP Financial Measures In this release we use certain non-GAAP financial measures. Generally, a non-GAAP financial measure is a numerical measure of a company’s performance, financial position or cash flow that either excludes or includes amounts that are not normally excluded or included in the most directly comparable measure calculated and presented in accordance with United States generally accepted accounting principles (“GAAP”). A reconciliation between non-GAAP and GAAP measures can be found in the accompanying tables. Non-GAAP financial measures should not be considered a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP. These non-GAAP financial measures do not reflect a comprehensive system of accounting and may differ from non-GAAP financial measures with the same or similar captions that are used by other companies. We believe the calculation of non-GAAP net income (loss) calculated without acquisition-related amortization charges, a non-cash stock-based compensation expense and certain other measures provide a meaningful comparison to our net income (loss) figures. Management does not consider these measures that are excluded to be related to the company’s ongoing core operating performance and therefore non-GAAP net income provides a basis for comparison of the company’s operating results across other periods and against other companies in our industry. We also believe that adjusted EBTIDA, which we calculate as net income (loss) on a GAAP basis, less interest, taxes, depreciation, amortization, non-cash stock compensation expense and certain other financial measures, is an indicator of the company’s cash flows. This measure is commonly used by our lenders to assess our leverage capacity, debt service ability and liquidity. These non-GAAP measures have been reconciled to the nearest GAAP measure as required under the rules and regulations promulgated by the U.S. Securities and Exchange Commission. 2 About Lyris Lyris, Inc. is the global digital marketing expert, delivering the perfect blend of technology and industry knowledge to help businesses achieve value with their email marketing campaigns. Lyris’ high performance, secure and flexible email marketing platforms, Lyris HQ and Lyris ListManager (Lyris LM), optimize email efficiency by providing automated email delivery, robust segmentation and integrated social, mobile, search and analytics. The Lyris solutions portfolio is comprised of both in-the-cloud and on-premises email marketing solutions—Lyris HQ, Lyris LM—combined with customer-focused services and support. We understand the unique needs of companies and build solutions for marketers that deliver quantifiable ROI and true business value. Contacts: Richard McDonald Director, Investor Relations Lyris, Inc. (610) 688-3305 rmcdonald@lyris.com or Neal Rosen Ruder-Finn (415) 692-3058 rosenn@ruderfinn.com 3 Lyris, Inc. Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except for per share data) Three Months Ended September 30, Revenues: Subscription revenue $ $ Support and maintenance revenue Professional services revenue Software revenue Total revenues Cost of revenues: Subscription, software and other services Amortization of developed technology Total cost of revenues Gross profit Operating expenses: Sales & marketing General and administrative Research & development Amortization of customer relationship and trade names Total operating expenses Loss from operations ) ) Interest expense ) (8 ) Interest income 4 5 Other (expense) income, net (5 ) 19 Loss from operations before income taxes ) ) Income tax provision (benefit) 49 (4 ) Net loss $ ) $ ) Less: net income attributable to noncontrolling interest
